In an action for a declaratory judgment, plaintiff appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated August 10, 1981, which denied his motion for summary judgment and appointed a guardian to represent the interests of defendant Julien La Rosa. Order modified, by adding thereto a provision that defendant Nanette La Rosa is relieved as guardian ad litem for defendant Julien La Rosa. As so modified, order affirmed, without costs or disbursements. It is not clear from the record on appeal whether Justice Becker was aware that defendant Nanette La Rosa had been previously appointed as guardian ad litem for defendant Julien La Rosa. Nevertheless, Special Term’s appointment of an independent guardian to protect the interests of defendant Julien La Rosa was appropriate under the circumstances of this case. Accordingly, defendant Nanette La Rosa is relieved as guardian ad litem. Damiani, J. P., O’Connor, Bracken and Brown, JJ., concur.